EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (FormS-8 Nos. 333-43248, 333-56122, 333-104725, 333-115039, 333-123587, 333-132792, 333-150481, 333-144782, and 333-157662 and FormS-3 Nos. 333-123586, 333-161608, and 333-163301) of Active Power, Inc., of our reports dated March4, 2010, with respect to the consolidated financial statements of Active Power, Inc. and the effectiveness of internal control over financial reporting of Active Power, Inc. included in this Annual Report (Form10-K) for the year ended December31, 2010. /s/Ernst& Young LLP Austin, Texas March1, 2011
